PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 12/261,441
Filing Date: 30 Oct 2008
Appellant(s): Carpenter et al.



__________________
Wayne Bradley
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/24/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/27/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.

(2) Response to Argument

On page 8, the appellant argues “Applicant contends that the present claims are not preemptive of the purported abstract idea and leave significant room for competing, non-infringing solutions. While not dispositive, Applicant submits that such lack of preemption generally supports a finding that the claims are directed to patent eligible subject matter.”

The examiner respectfully disagrees. In response to the arguments the examiner points out that as the Supreme Court has described the concern driving the judicial exceptions as preemption, however, the courts do not use preemption as a stand-alone test for eligibility. Instead, questions of preemption are inherent in the two‐part framework from Alice Corp. and Mayo (incorporated in the 2014 IEG as Steps 2A and 2B), and are resolved by using this framework to distinguish between preemptive claims, and “those that integrate the building blocks into something more…the latter pose no comparable risk of 
Although preemption may be the basis for excluding abstract ideas from eligible subject matter, it is not the test for determining whether a claim is patent eligible. Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015) (“The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. For this reason, questions on preemption are inherent in and resolved by the § 101 analysis.” (citation omitted)).” In this case the examiner has determined that after the 2A analysis that the claims are directed to a judicial exception and based on the 2B considerations the case the additional elements in combination (as well as individually) do not amount to an inventive concept. Therefore, the preemption argument is not found persuasive. 

The appellant has argued on page 9-10 the Trading Technologies 2017 decision. 

The examiner disagrees with the appellant’s assertion that “the user interface in Trading Techs merely recites "displaying" information and subsequently "sending" information and is found not to be directed to an abstract idea…” Specifically in the Trading Technologies case the court found that the invention arranges transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019). Further, the claims require a specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface’s structure that is addressed to and resolves a specifically identified problem in the prior state of the art. The appellant appears to be discounting all the discussions laid out by the Federal Circuit courts in view of Trading Technologies. The courts have not stated that the mere displaying and sending of data is enough to overcome a 101 rejection as is argued by the appellant. The court found that these patents are directed to improvements in existing graphical user interface devices that have no “pre-electronic trading analog,” and recite more than “‘setting, displaying, and selecting’ data or information that is visible on the [graphical user interface] device.” For Section 101 purposes, the claimed subject matter is “directed to a specific improvement to the way computers operate,” id., for the claimed graphical user interface method imparts a specific functionality to a trading system “directed to a specific implementation of a solution to a problem in the software arts.” The appellant has argued, “In claims, the user interface recites specific functionality and is structured to perform the recited functionality as the user interface in Trading Techs. Referring to claim 1, for example, first service order is received via a user interface of an online marketplace support by a web server.” Appellant’s invention is not directed to a claimed graphical user interface method which imparts a specific functionality analogous to the Trading Technologies case (Trading Techs. Int’l, Inc. V. CQG, Inc., 675 Fed. App’x 1001 (Fed. Cir. 2017)(non-precedential to Fed. Cir.) or to a trading system. Each case follows a different fact pattern and other fact patterns may have different eligibility outcomes. Appellant’s arguments are not found persuasive.

The appellant on page 10 has argued “the claimed inventions provide a technical solution to a technical problem. In particular the technical solution improves processing efficiency by minimizing the number of groups of service orders while maximizing the pool of service providers.”

The examiner respectfully disagrees. Appellant’s claimed limitations, for argument sake, may have a benefit to the bottom line financials of the business operations by assisting in the assignments of tasks to a human, however, these limitations do not provide other meaningful limitations beyond generally linking the use of a judicial exception to a particular technological environment. In order to qualify as Significantly More the Supreme Court identified a number of considerations for determining whether a claim with additional elements amounts to significantly more than the judicial exception itself. The following are examples of these considerations, which are not intended to be exclusive or limiting. Limitations that may be enough to qualify as ‘‘significantly more’’ when recited in a claim with a judicial exception include: Improvements to another technology or technical field, improvements to the functioning of the computer itself, applying the judicial exception with, or by use of, a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, and other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. While the claims may be argued to provide meaningful improvements to the business practice or management of workforce management this is an improvement on the abstract idea and not the technical field which is considered to be improved by improving the hardware or technology.
It is not clear based on the claimed limitations how the technology being used is in any way meaningfully improved. It appears as though the appellant is merely using technology in grouping tasks and assigning said tasks. This can be seen in at least paragraph 8 of appellant’s originally filed disclosure. “Thus, service buyers and service providers alike receive the added value of grouped services. The buyer only has to deal with one service provider. This allows the buyer to begin building a relationship with a single service provider and saves the buyer the hassle of trying to coordinate scheduling with multiple service providers. The service provider benefits from the fact that by accepting grouped service orders, the service provider is spending more time rendering services and less time travelling from service location to service location.” As the claim is written the examiner notes that simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known in the industry does are found not to be enough to qualify as significantly more (Federal Register pp. 74624). Even if the claims recite a handful of generic computer components configured to implement the abstract idea the computer merely performs the abstract idea, therefore, this is not a technical solution to a technical problem. Appellant’s arguments are not found persuasive.

The appellant has argued on page 11, “In view of Examiner’s further considerations with respect to the claimed user interface, Applicant respectfully submits that the claims are integrated into a practical application. For example, claim 1 recites “additional elements ... beyond the judicial exception(s)” such as a user interface, an online marketplace, a web server, a buyer user interface, a service provider interface, a database, a service provider user interface, a system administrator user interface, and a network.”

The examiner respectfully disagrees. Limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b);  Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception , as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018. Appellant’s claimed invention does not contain limitations that integrate the invention into a practical application. Appellant’s claimed invention merely includes limitations that are not indicative of integration into a practical application by using the words “apply it” (or an equivalent) with the judicial exception and mere instructions to implement an abstract idea on a computer and merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and Generally links the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). The Appellant is merely using a general purpose computer for receiving a service order, comparing service orders, determining whether a relationship exists between service orders, grouping service orders, posting the groups, determining a price discount, selecting a service provider, and routing the service orders to the selected provider. Appellant’s arguments are not found persuasive.

The appellant has argued on page 11-12, “The online marketplace is clearly integrated into the claimed invention since it provides the structures and/or mechanisms that are required to automatically group the service orders. Further the web server and the user interfaces are integrated in the claimed invention since the web server manages communications between service buyers and service providers via the buyer user interface and the service provider user interface. Further, although the online marketplace automatically groups the service orders, the service provider user interface and a system administrator user interface enable service providers and system administrators to manually group and ungroup service orders.”

The examiner respectfully disagrees. The user interface is merely used as a tool for allowing a user to group or ungroup service orders. As can be seen in paragraph 37 (of appellants originally filed specification). “In one embodiment, an order grouping user interface may be provided (block 342) for enabling a user, such as a service provider or a system administrator, to manually group certain service orders together, and also to manually ungroup one or more individual service orders from a grouped service order.” The appellant does not claim nor does the appellant have support for the concept of “automatically” preforming any steps of the invention. The steps of the invention are fully supported as being done manually by a human (via the online marketplace). The online marketplace as claimed and as disclosed by the originally filed disclosure is merely a tool a human uses to perform the steps of the invention. Appellant’s arguments are not found persuasive. 

The appellant has argued on page 12-13, “The claimed inventions provide a technical solution to a technical problem. In particular, the technical solution improves processing efficiency by minimizing the number of groups of service orders while maximizing the pool of service providers. Applicant respectfully submits that the technical solution described above is “significantly more” than the judicial exception since the technical solution as set forth in the claimed inventions improves processing efficiency.”

The examiner respectfully disagrees. The Appellant is merely using a generic “business” machine operated by a human to perform the steps of the invention. For claim limitations that recite a generic machine component performing generic machine functions at a high level of generality, such as using the Internet to gather data, these generic computing functions do not meaningfully limit the claim. The steps of the invention performed by the computer system are generic steps such as using the receiving, comparing, determining, grouping, posting, selecting, and routing in relation to an online marketplace. None of the steps performed by the computer-readable medium individually or in ordered combination amount to significantly more. As claimed there is no specific instances where the invention in combination perform functions that are not generic computer functions and therefore amount to significantly more than an abstract idea. Since the claims merely implement the abstract idea with a general purpose machine, the claims correlate most closely to the aforementioned example of “[s]imply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception,” thereby rendering the claims non-statutory. The machines recited in the claims perform as commonly-understood and routinely expected in the art.  Appellant’s inventive concept still seems to lie completely in the abstract idea (judicial exception) itself.  It appears that all the features of the computer system perform as normal, generic features of a system. 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
Conferees:
/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683                
                                                                                                                                                                                        /Melanie Weinhardt/
RQAS, OPQA


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.Appellant’s arguments are not found persuasive.